DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 recites “said data” which lacks antecedent basis in the claim. The meaning of “said data” here clearly refers to the “vital signs or indicators over time” (hence why this is not a 112(b) rejection); nevertheless, the terminology of the claim must present proper antecedent form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, each of claims 2-4 specifies that the data is graphed or compiled and mapped according to a particular equation (claim 2 doesn’t explicitly require it, but rather it is listed as the first of four options), but the originally filed disclosure does not explain how multiple vital signs are graphed/mapped based on these equations. In claim 4, for example, Applicant merely replicates an equation from a NPL source (Johnson, cited by Applicant via IDS) and states that the compiling and mapping “are calculated according to” that equation. There is no disclosure showing that Applicant actually had possession of how to use this equation to compile and map at least seven vital signs as claimed. As such, Applicant has not demonstrated possession of the claimed invention in claims 2-4.

Claims 2-4 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Similar to the explanation in the written description rejection above, each of claims 2-4 specifies that the data is graphed or compiled and mapped according to a particular equation, but the originally filed disclosure does not explain how multiple vital signs are graphed/mapped based on these equations. For example, claims 2 and 4 set forth equations with unknown/unlabeled variables which don’t even appear to correspond to the vital signs recited earlier in claim 1. It is thus unclear how to graph or compile and map the vital sign data “according to” those equations. Given the lack of any instruction from Applicant here, one skilled in the art would be left at a loss as to how to practice the claimed invention as recited in claims 2-4. As such, these claims do not satisfy the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, each of claims 2-4 specifies that the data is graphed or compiled and mapped according to a particular equation, but the originally filed disclosure does not explain how multiple vital signs are graphed/mapped based on these equations. It is unclear how, or to what extent, these equations impact the graphing or compiling and mapping functions. As such, the scope of these claims is unclear and thus indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 1-7 are directed to the mental process (i.e. abstract idea) of collecting and processing vital sign data and presenting results of that processing, without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. See MPEP § 2106.04. 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

Here, all of Applicant’s claims 1-7 are clearly directed to a process (i.e. “method”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because the human mind is fully capable of monitoring vital sign readings, compiling them and mapping them (e.g. using a basic physical aid such as pen and paper); the claims here merely implement that mental process using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally, but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because beyond the mental process itself, the claims simply add the use of a generic computer to perform the compiling and mapping into an output. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

Applicant’s invention is essentially a computer-implemented automation (using a generic computer) of an otherwise mental diagnostic process. There is no improvement to the technology being used because Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose without resulting in improved performance of the generic technology (e.g. the claimed “computer”), etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and outputting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in  MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices. Those elements, as recited in the claims, are “a computer” and “data capture.” The Examiner takes official notice that both of these items were extremely well-known, routine, conventional devices/elements commonly used in the medical diagnostic arts. Additionally, numerous examples of the generic devices listed above can be seen in the art cited with this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2016/0350488 A1 to Stocker (hereinafter “Stocker”).
	Regarding Claim 1, Stocker teaches a method for medical diagnosis comprising the steps of: 
electing at least seven vital signs or indicators of an animal or human for which diagnosis is indicated (see e.g. FIG. 3E and Para. 63, which shows 8 vital signs along with activity and a composite health score being tracked and graphed); 
monitoring said vital signs or indicators over time with data capture (see e.g. FIG. 3E and Para. 63, which shows 8 vital signs along with activity and a composite health score being tracked and graphed); and 
compiling and mapping said data, using a computer, to map said data capture in a form selected from the group consisting of a mathematical tensor, a visual graph and a musical composition (see e.g. FIG. 3E and Para. 63, which shows 8 vital signs along with activity and a composite health score being tracked and graphed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stocker.
Regarding Claim 3, Stocker teaches the invention of claim 1 as discussed above. Stocker further specifically teaches a combined health index based on a combination of the vital signs (see e.g. score 60 in FIG. 3E and Para. 63). Although Stocker doesn’t state the exact equation recited in Applicant’s claim 3 here, Socker’s score nonetheless represents essentially the same concept, i.e. a singular value which represents a summation of all of the vital sign values. It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to engage in routine experimentation to discover the optimal equation(s), including e.g. weights to apply to the vital sign values, to arrive at an optimal single score value to be output. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding Claims 5-7, Stocker teaches that the monitored and mapped vital sign data can be virtually any kind of vital sign or other patient data (see e.g. Para. 47: Besides the patient monitor 10 the system 1 comprises a plurality of sensors for acquiring patient-related data, such as a heart rate sensor 4 for measuring the patient's heart rate, a respiration rate sensor 5 for measuring the patient's respiration rate, a blood pressure sensor 6 for measuring the patient's blood pressure, etc. Less or more sensors may be provided, particularly for measuring vital signs of the patient 2, such as an SpO2 sensor, a temperature sensor, ECG electrodes, etc. Generally, any kind of sensors for measuring a vital sign or any other patient-related data that may be of use in the desired monitoring of the patient 2 or that is desired to be used by the caregiver may generally be used in the system 1. Further patient-related data may be provided to the patient monitor from another source 7, e.g. from a laboratory, a patient history file, a hospital information system, etc.”). The Examiner takes official notice that all of the vital sign types listed in claims 5-7 here are extremely well-known vital signs which one skilled in the art would easily understand how and why to monitor. As such, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Stocker to use any/all of the vital signs listed in claims 5-7, since doing so would predictably provide more comprehensive diagnostic data of the patient. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stocker in view of US 2017/0147776 A1 to Moorman (hereinafter “Moorman”).
	Regarding Claim 2, Stocker teaches claim 1 including a visual graph as discussed above, but fails to teach e.g. a logarithmic graph. Another reference, Moorman, teaches graphing of vital sign data and that “[a]nother reduction to practice is to transform values to their logarithms, square roots, or by other common arithmetic means to draw attention to changes among low values, and to avoid distortion by extreme outlying high values” (see Para. 44). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Stocker to graph logarithmic values of the vital signs, as taught by Moorman, because this would provide the advantages described by Moorman of “to draw attention to changes among low values, and to avoid distortion by extreme outlying high values.”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stocker in view of Johnson, C.A., "Applications of Computational Homology," Marshall Digital Scholar, Marshall University, January 1, 2006 (NPL cited in Applicant’s IDS, hereinafter “Johnson”).
	Regarding Claim 4, Stocker teaches the invention of claim 1 as discussed above but fails to specifically teach “wherein said compiling and mapping are calculated according to homologic equations” and the equations recited in claim 4. However, Johnson teaches the exact same claimed equations (see Page 3, Definition 3) and teaches that this can be used in a wide variety of applications. As such, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Stocker to utilize the equations of Johnson in a data output for the vital sign data, because doing so would advantageously provide an additional way of viewing and comprehending the collected data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morris ‘932: see Para. 58;
Maeta ‘654: see Para. 250;
De Bie ‘323: see Paras. 57, 61, 65 and 69.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792